               Case 2:20-cv-00080-BJR Document 30 Filed 04/13/21 Page 1 of 3




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      CORLISS CONDOMINIUM OWNERS
 9    ASSOCIATION, a Washington non-profit               No. 2:20-cv-00080-BJR
      corporation,
10                                                       STIPULATION AND ORDER OF
                             Plaintiff,                  DISMISSAL WITH PREJUDICE
11                                                       WITHOUT FEES AND COSTS
                  v.
12                                                       (Clerk’s Action Required)
      AMERICAN FAMILY INSURANCE
13    COMPANY, a Wisconsin company, ASPEN
      SPECIALTY INSURANCE COMPANY, a
14    North Dakota company, EAGLE WEST
      INSURANCE COMPANY, a California
15    company, QBE SPECIALTY INSURANCE
      COMPANY, a North Dakota company, and
16    DOE INSURANCE COMPANIES 1–10,

17                           Defendants.

18
                                            I. STIPULATION
19
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties Plaintiff Corliss
20
     Condominium Owners Association and Defendant American Family Insurance Company, by and
21
     through their attorneys of record, hereby stipulate to the dismissal of all claims with prejudice
22
     and without an award of attorneys’ fees or costs to either party.
23


     No. 2:20-cv-00080-BJR                             WATHEN | LEID | HALL | RIDER, P.C.
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE         222 ETRURIA STREET
                                                          SEATTLE, WASHINGTON 98109
     WITHOUT FEES AND COSTS - 1                         (206) 622-0494/FAX (206) 587-2476
             Case 2:20-cv-00080-BJR Document 30 Filed 04/13/21 Page 2 of 3




 1         DATED this 15th day of March 2021.

 2   HOUSER LAW, PLLC                            WATHEN LEID HALL & RIDER P.C.

 3   By: s/Daniel S. Houser                      By: s/William L. Weber III
     Daniel S. Houser, WSBA #32327               Rory W. Leid, WSBA #25075
 4   Counsel for Plaintiff                       William R. Weber III, WSBA #28867
     1325 4th Avenue, Suite 1650                 Counsel for Defendant American Family
 5   Seattle, WA 98101                           222 Etruria Street
     T: 206 962 5810                             Seattle, WA 98109
 6   dan@dhouserlaw.com                          T: 206 622 0494
                                                 rleid@cwlhlaw.com
 7                                               wweber@cwlhlaw.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     No. 2:20-cv-00080-BJR                             WATHEN | LEID | HALL | RIDER, P.C.
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE         222 ETRURIA STREET
                                                          SEATTLE, WASHINGTON 98109
     WITHOUT FEES AND COSTS - 2                         (206) 622-0494/FAX (206) 587-2476
               Case 2:20-cv-00080-BJR Document 30 Filed 04/13/21 Page 3 of 3




 1                                             II. ORDER

 2           IN CONFORMITY with the foregoing Stipulation, IT IS HEREBY ORDERED that all

 3   claims brought, or that could have been brought, by Plaintiff Corliss Condominium Owners

 4   Association against Defendant American Family Insurance Company in the above-captioned matter

 5   shall be, and hereby are, DISMISSED WITH PREJUDICE. Each party shall bear its own costs and

     attorneys’ fees.
 6
             DATED this 13th day of April, 2021.
 7

 8

 9
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
10   Presented by:

11   WATHEN | LEID | HALL | RIDER, P.C.

12
     s/William L. Weber III
13   Rory W. Leid, III, WSBA #25075
     William L. Weber, III, WSBA #28867
14   Attorneys for Defendant American Family
     222 Etruria Street
15   Seattle, WA 98109
     Tel: (206) 622- 0494
16   rleid@cwlhlaw.com
     wweber@cwlhlaw.com
17

18   Approved:

     HOUSER LAW, PLLC
19
     s/Daniel S. Houser
20   Daniel S. Houser, WSBA #32327
     Attorneys for Plaintiff
21   1325 4th Avenue, Suite 1650
     Seattle, WA 98101
22   Tel: (206) 962-5810
     dan@dhouserlaw.com
23   Shelly@dhouserlaw.com


      No. 2:20-cv-00080-BJR                             WATHEN | LEID | HALL | RIDER, P.C.
      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE         222 ETRURIA STREET
                                                           SEATTLE, WASHINGTON 98109
      WITHOUT FEES AND COSTS - 3                         (206) 622-0494/FAX (206) 587-2476
